Citation Nr: 1032731	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
denying an increased rating for posttraumatic stress disorder 
(PTSD) and entitlement to a TDIU.

On the Veteran's VA Form 9, he indicated that he was only 
appealing the issue of entitlement to a TDIU.  The Board has 
limited its review of the Veteran's claims accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is unable to work due to his 
service-connected disabilities, which include PTSD, rated as 70 
percent disabling, and a scar of the left wrist, rated as 
noncompensably disabling.  The Veteran mainly contends that 
although he suffers from a number of health conditions, his PTSD 
symptomatology alone prevents him from gaining and maintaining 
meaningful employment.  

The record reflects that the Veteran has not been employed since 
1976 and suffers from a number of severe health conditions, 
including encephalitis and organic brain syndrome, with resulting 
neurological and cognitive deficits.  In fact, when the Veteran 
stopped working, he submitted a statement in September 1977 
indicating that he had to give up employment because he was 
unable to stand up for a very long time due to leg muscle cramps.  
He is in receipt of Social Security benefits on the basis of his 
diagnosis of encephalopathy, and it has been indicated that these 
disabilities are severely debilitating.  

Also of record are a number of VA examinations and treatment 
records pertaining to the Veteran's PTSD.  The record reflects 
that the Veteran was hospitalized in 1991 due to severe PTSD 
symptoms.  In February 1992 it was noted that the Veteran was 
diagnosed with PTSD and was "totally disabled."  A VA treating 
psychiatrist in February 2003 discussed the Veteran's PTSD 
symptomatology and found the Veteran to be totally and 
permanently disabled.  In contrast, upon VA examination in 1997 
and August 2004, the examiners found the Veteran to be only 
moderately to severely disabled due to his PTSD alone.  The June 
1997 examiner found that the Veteran's flexibility, reliability, 
and efficiency in an industrial setting were moderately to 
severely impaired from his PTSD.  This examiner found that the 
Veteran was severely to completely impaired only when considering 
his other difficulties.  The August 2004 PTSD examiner found the 
Veteran to be "severely disabled."  During an August 2006 VA 
examination, the examiner determined that the resulting 
occupational impairment due to the Veteran's PTSD was only mild.  

In sum, it is unclear from the medical opinions of record whether 
the Veteran's PTSD alone is sufficient to render him 
unemployable, separate from his non-service connected 
encephalitis, organic brain disorder, and related disabilities.  
The Board is of the opinion that none of the medical evidence 
adequately addresses this question, as those who found the 
Veteran to be "totally disabled" did not discuss occupational 
impairment.  In addition, those VA examiners that found only mild 
to severe occupational impairment did not specifically answer 
whether the Veteran's PTSD is sufficient by itself to render him 
unemployable.  Moreover, the Board notes that the Veteran has not 
been afforded a VA psychiatric examination since August 2006.  
Thus, the Board has determined that the Veteran should be 
afforded another VA examination with respect to his service-
connected PTSD to determine the impact of this disability on the 
Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA 
examination to determine the impact that 
his service-connected PTSD has on his 
employability. All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available for review and the examiner's 
report should reflect that such review 
occurred.  The examiner must elicit from 
the Veteran and record, for clinical 
purposes, a full work and educational 
history.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected PTSD on his ability to 
work, to include whether it is sufficient 
by itself to render the Veteran unable to 
obtain or maintain substantially gainful 
employment-without regard to his age or 
other disabilities.  

The rationale for all opinions expressed 
should also be provided

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
TDIU.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


